                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE

 IN THE MATTER OF THE SEARCH OF:
 Premises known as 307A North Main Street,
 Dickson, TN 37055 (“Target Location 1”)

 Premises known as an office which occupies
 the first door on the right after entering the
 Humphreys County Court House, located at
 100 North Court Square, Waverly, TN 37185
 (“Target Location 2”)                                Case No. 3:19-MJ-2209
                                                      Case No. 3:19-MJ-2210
 Premises known as 1230 Grindstone Hollow             Case No. 3:19-MJ-2211
 Road, Dickson, TN 37055 (“Target Location            Case No. 3:19-MJ-2212
 3”)                                                  Case No. 3:19-MJ-2213

 A 2014 white Kia Optima with VIN Number
 KNAGN4AD3E5069037 and Tennessee
 license plate number 0N28V1 registered to
 Misty A. Elliott (“Target Location 4”)

 A black 2015 Jeep Grand Cherokee with VIN
 Number 1C4RJFBG0FC179035 bearing
 Tennessee License Plate Number Y2291Z
 registered to Shannon C. Monzon (“Target
 Location 5”)



                                    MOTION TO UNSEAL

       The United States moves this Court to issue an order unsealing the Search Warrant

Affidavits so that they may be provided to the defendant in discovery of this matter and become

part of the public record. In support of its position, the United States submits the following:

       1.    On September 19, 2019, the Court signed the above-captioned Search Warrants and

Search Warrant Applications, and because they related to an ongoing investigation, ordered that

they be placed under seal.
                                                  1

     Case 3:19-mj-02210 Document 5 Filed 07/07/20 Page 1 of 2 PageID #: 60
       2.   At this time, the target has been notified of the investigation and has agreed to plead

guilty to an Information. The Government requests that the Court issue an order unsealing the

Search Warrants and Applications and Affidavits so that they may be provided to the defendant in

discovery and so that they may become part of the public record.

                                            Respectfully submitted,

                                            DONALD Q. COCHRAN
                                            United States Attorney for the
                                            Middle District of Tennessee


                                            BY: /Kathryn W. Booth
                                            Kathryn W. Booth
                                            Assistant U.S. Attorney
                                            110 9th Avenue, South, Suite A-961
                                            Nashville, TN 37203-3870
                                            Phone: (615) 736-5151
                                            Email: Kathryn.Booth@usdoj.gov




                                                2

     Case 3:19-mj-02210 Document 5 Filed 07/07/20 Page 2 of 2 PageID #: 61
